Exhibit (10) (k)

 

Amendment No. 1

 

To

 

Frisch’s Restaurants, Inc.

Executive Retirement Plan

 

KNOW ALL PERSONS BY THESE PRESENTS:

 

That effective January 1, 2000, FRISCH’S RESTAURANTS, INC. (the “Employer”)
amends its Executive Retirement Plan (the “Plan”) in the following respects:

 

  1.   Article II, Section 2.01 of the Plan is amended by the addition at the
end thereof of the following new sentence:

 

Notwithstanding the foregoing, the term “Accrued Excess Benefit” shall not
include any benefit amount for any period of time after 1999 that a Participant
is excluded from benefit accruals under the Qualified Plan by virtue of being a
Highly Compensated Employee (as defined in the ERISA and Subchapter D Rules
applicable to the Qualified Plan).

 

  2.   Article II, Section 2.14 of the Plan is amended by the addition at the
end thereof of the following new sentence:

 

Notwithstanding the foregoing, the term “Excess Benefit” shall not include any
benefit amount for any period of time after 1999 that a Participant is excluded
from benefit accruals under the Qualified Plan by virtue of being a Highly
Compensated Employee (as defined in the ERISA and Subchapter D rules applicable
to the Qualified Plan).

 

IN WITNESS WHEREOF, FRISCH’S RESTAURANTS, INC. has caused this instrument to be
executed this 13th day of December. 2000.

 

FRISCH”S RESTAURANTS, INC.

By: S/ DONALD H. WALKER

--------------------------------------------------------------------------------